DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending and under consideration for this Office Action.

Claim Objections
Claim(s) 4 is/are objected to for the following informalities:
Claim 4: It is claimed that “the covalent construct is mixed with additivesincludescarbon nanotubes (CNTs), fullerenesand carbonfibers to enhance the performance”, which has improper spacing between words and improver grammar. 

 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2: It is claimed that “the resin is selected from the group of polystyrene, polysulphone, poly-acrylic acid, polyacrylamide, poly(methyl methacrylate), polyimide, polyethylene terephthalate, polyethylene grafted maleic anhydride, polypropylene, poly(vinyl alcohol), poly(vinyl chloride) and polyethylene vinyl acetate and combination thereof”. However, Claim 1, which claim 2 is dependent on, claims “one electrode made of chemically-linked reduced graphene oxide-cation exchange resins molecular constructs synthesized by in-situ polymerization of styrene and reduced graphene oxide (RGO)”. It is unclear how any of the polymers listed in claim 2, besides polystyrene, would read on claim 2 and claim 1, which claims the resin is polystyrene. The specification does not provide any further insight. 

Claim 3: The limitation "the electrode material" has insufficient antecedent basis in the claim.

Claim 3: It is claimed that “the electrode material is selected from the group of reduced graphene oxide, molybdenum disulfide (MoS2), tungsten diselenide (WSe2), tungsten disulfide (WS2) and combination thereof, in general called two-dimensional materials”. However, Claim 1, which claim 2 is dependent on, claims “one electrode made of chemically-linked reduced graphene oxide-cation exchange resins molecular constructs synthesized by in-situ polymerization of styrene and reduced graphene oxide (RGO)”. It is unclear how any of the electrode materials listed in claim 2, besides graphene oxide, would read on claim 2 and claim 1, which claims graphene oxide. The specification does not provide any further insight.

Claim 4: The limitation " the covalent construct" has insufficient antecedent basis in the claim.

Any claim(s) dependent on the above claim(s) is/are rejected for its/their dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al (“Improvement of water softening efficiency in capacitive deionization by ultra purification process of reduced graphene oxide”, Current Applied Physics, Volume 15, Issue 11, November 2015, Pages 1397-1401) in view of Wu et al (“Synthesis of network reduced graphene oxide in polystyrene matrix by a two-step reduction method for superior conductivity of the composite”, Journal of Dynamic Chemistry, 2012, 22, 17254-17261) and Liu et al (“Separation and recovery of heavy metal ions and salt ions from wastewater by 3D graphene-based asymmetric electrodes via capacitive deionization”, Journal of Materials Chemistry A, June 2017, 5, 14748–14757). 

Claim 1: Tuan discloses an electrode assembly for capacitive deionization (CDI) (see e.g. abstract of Tuan) comprising: 
	an electrode made of a polymer and reduced graphene oxide (see e.g. abstract and page 1398, col 2, paragraph starting with “rGO and PVdF” of Tuan).

Tuan does not explicitly teach that the electrode is a resin synthesized by in-situ polymerization of styrene and reduced graphene oxide (RGO). However, Tuan teaches “Therefore, main requirements of CDI electrode are having large surface area and high conductivity” (see e.g. page 1397, col 1 of Tuan).
Wu teaches a composite comprising reduced graphene oxide and polystyrene (see e.g. abstract of Wu) synthesized by in-situ polymerization of styrene and reduced graphene oxide (RGO) (see e.g. page 17255, paragraph 2.3 of Wu), which improves the conductivity of reduced graphene oxide (see e.g. Table 2 of Wu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Tuan so that the polymer is polystyrene and that the electrode is synthesized by in-situ polymerization of styrene and reduced graphene oxide (RGO) as taught in Wu because Wu teaches that these composites have improved conductivity. 

Tuan in view of Wu does not explicitly teach that the assembly comprises:
a. at least one electrode functionalized with sulfonate and /or carboxylate moiety to form a chemically-linked reduced graphene oxide-cation exchange resins molecular construct, and
b. at least one electrode functionalized with amine moiety to form a chemically-linked reduced graphene oxide-anion exchange resins molecular construct.
As stated above, Tuan teaches the assembly is used for the capacitive deionization of water. Liu teaches a system of capacitive deionization that can remove heavy metal ions and salt ions from water using graphene-based electrodes (see e.g. abstract of Liu). One electrode is functionalized with a sulfonate (EDTA, see e.g. abstract and Scheme 1 of Liu) for the removal of lead and sodium (see e.g. abstract of Liu) and the other electrode is functionalized with an amine moiety ((3-Aminopropyl)triethoxysilane, see e.g. abstract and Scheme 1 of Liu) to minimize co-ion effects by absorbing negative ions and improve efficiency (see e.g. abstract of Liu). Therefore, it would have been obvious to modify the assembly of Liu in view of Wu so there is one at least one electrode functionalized with a carboxylate moiety and at least one electrode functionalized with amine moiety as taught in Liu because Liu teaches this two electrode structure allows the system to remove both heavy metal ions and salt ions with reduced co-ion effects improved removal efficiency. 

The limitation claiming “electro-desorption during CDI does not lead to readsorption and consequent reduction of adsorption capacity of the overall system” is an intended use/function for the assembly. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Tuan in view of Wu and Liu teaches the structural requirements of claim 1. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would have similar characteristics, such as wherein electro-desorption during CDI does not lead to readsorption and consequent reduction of adsorption capacity of the overall system.

Claim 2: Tuan in view of Wu and Liu teaches that the resin is selected from polystyrene (see e.g. abstract of Wu). 

Claim 3: Tuan in view of Wu and Liu teaches that the electrode material is reduced graphene oxide (see e.g. abstract of Tuan and abstract of Wu). 

Claim 5: The limitation claiming “the electrodes are used for removing salts from brackish water” is directed to an intended use/function. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Tuan in view of Wu and Liu teaches the structural requirements of claim 5. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would be capable of being used in similar processes, such as removing salts from brackish water. Furthermore, Tuan in view of Wu and Liu teaches removes salt ions from water (see e.g. page 1401, col 1, paragraph starting with “The effect” and abstract of Liu). 

Claim 6: The limitation claiming “the electrodes removes cations of different charge including Fe3+, Mg2+ and Na+” is directed to an intended use/function. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Tuan in view of Wu and Liu teaches the structural requirements of claim 6. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would be capable of being used in similar processes, such as removing cations of different charge including Fe3+, Mg2+ and Na+. Furthermore, Tuan in view of Wu and Liu teaches removing cations of different charges (see e.g. abstract of Liu). 

Claim 7: The limitation claiming “the electrodes removes anions of different charge including Cl-, NO3-, F-, SO42-, arsenite and arsenate ions” is directed to an intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Tuan in view of Wu and Liu teaches the structural requirements of claim 7. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would be capable of being used in similar processes, such as removing anions of different charge including Cl-, NO3-, F-, SO42-, arsenite and arsenate ions. Furthermore, Tuan in view of Wu and Liu teaches removing negative ions (see e.g. page 14749, col 2 of Liu).

Claim 8: The limitation claiming that “positively and negatively charged ions are removed from impure water” is directed to an intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’.  Tuan in view of Wu and Liu teaches the structural requirements of claim 8. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would be capable of being used in similar processes, such as removing positively and negatively charged ions from impure water. Furthermore, Tuan in view of Wu and Liu teaches positively and negatively charged ions from impure water (see e.g. abstract and page 14749, col 2 of Liu). 

Claim 9: The limitation claiming “the adsorption and desorption occur at equal efficiency for multiple cycles” is directed to an intended use/function. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Tuan in view of Wu and Liu teaches the structural requirements of claim 9. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would have similar functions such as having adsorption and desorption occur at equal efficiency for multiple cycles.

Claim 10: The limitation claiming “the assembly is used along with other deionization and purification methods to enhance removal efficiency” is directed to an intended use/function. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Tuan in view of Wu and Liu teaches the structural requirements of claim 10. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the instant invention and art combination would be capable of being used in similar processes, such as in combination with other deionization and purification methods to enhance removal efficiency. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan in view of Wu and Liu as applied to claim 4 above, and in further view of Li et al (“The capacitive deionization behaviour of a carbon nanotube and reduced graphene oxide composite”, Journal of Materials Chemistry A, 2013, 1, pages 6335–6341).

Claim 4: Tuan in view of Wu and Liu does not explicitly teach including additives including carbon nanotubes (CNTs), fullerenes and carbon fibers to enhance the performance. Tuan teaches “Therefore, main requirements of CDI electrode are having large surface area and high conductivity” (see e.g. page 1397, col 1 of Tuan). Li teaches that composites of reduced graphene oxide and carbon nanotube exhibit a network structure and strong hydrophilicity which are favorable for electrosorption and enhanced conductivity (see e.g. abstract of Li). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Tuan in view of Wu and Liu to further include carbon nanotubes as taught in Li because Li teaches that composites of reduced graphene oxide and carbon nanotube exhibit a network structure and strong hydrophilicity which are favorable for electrosorption and enhanced conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795